                                                                          Case 4:20-cv-04548-YGR Document 33 Filed 04/15/21 Page 1 of 1




                                                                  1

                                                                  2                                      UNITED STATES DISTRICT COURT
                                                                  3                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                  4
                                                                      SCOTT JOHNSON,                                     Case No.: 4:20-cv-04548-YGR
                                                                  5

                                                                  6               Plaintiff,                             ORDER ADOPTING MAGISTRATE JUDGE’S
                                                                                                                         REPORT AND RECOMMENDATION; AND
                                                                  7          v.                                          GRANTING IN PART AND DENYING IN PART
                                                                                                                         PLAINTIFF’S MOTION FOR DEFAULT
                                                                  8                                                      JUDGMENT
                                                                      NELSON CHAO, ET. AL.,
                                                                  9
                                                                                   Defendant.                            Dkt. Nos. 19, 32
                                                                 10

                                                                 11
                               Northern District of California




                                                                 12          The Court has reviewed Magistrate Judge Kandis A. Westmore’s Report and
United States District Court




                                                                 13   Recommendation (Dkt. No. 32, “Report”) recommending granting in part and denying in part plaintiff
                                                                 14   Scott Johnson’s motion for default judgment as to defendants Nelson Chao and Ingrid Chao
                                                                 15   (Dkt. No. 19), to which no party filed an objection. The Court has reviewed the Report carefully.
                                                                 16   The Court finds the Report correct, well-reasoned, and thorough, and ADOPTS it in every respect.
                                                                 17          Accordingly, and for the reasons set forth in the Report:
                                                                 18          1.        The motion for default judgment is GRANTED IN PART and DENIED IN PART; and
                                                                 19          2.        Judgment consistent with the Report shall be entered in favor of Johnson and against
                                                                 20   Nelson Chao and Ingrid Chao.
                                                                 21          The Clerk of the Court is directed to close this case upon the issuance of judgment.
                                                                 22          This Order terminates Docket Numbers 19, and 32.
                                                                 23          IT IS SO ORDERED.
                                                                 24   Date: April 15, 2021                               _______________________________________
                                                                                                                               YVONNE GONZALEZ ROGERS
                                                                 25
                                                                                                                              UNITED STATES DISTRICT JUDGE
                                                                 26

                                                                 27

                                                                 28
